Citation Nr: 0403306	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  03-06 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of vertebral 
fracture.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from November 1950 to June 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Regional Office (RO) rating decision 
of September 2002 which denied service connection for 
residuals of fracture of lumbar vertebrae.  


FINDINGS OF FACT

Prior to service, the veteran sustained vertebral fracture.  
The residuals of the preservice vertebral fracture increased 
in severity during service, beyond natural progression.


CONCLUSION OF LAW

Residuals of preservice vertebral fracture were aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active duty in the Army from November 1950 to 
June 1951.  

The veteran's induction examination in November 1950 did not 
reveal relevant medical history of clinical significance.  
The examination was normal.  

In January 1951, the veteran was admitted to a hospital for 
evaluation of weakness of the right leg.  On admission, he 
walked with a slight limp.  The veteran related that in 1945, 
he had fallen from a truck, about 10 feet.  He was able to 
get up and start to walk away.  He fell down, but was able to 
get up and walk away.  At the time, his right leg felt weak, 
but he felt no pain.  He had had no X-rays or lumbar puncture 
at that time.  He said that the weakness in the right leg had 
lasted about 2 years, after which he had experienced no 
problems until about 3 weeks prior to admission, when his 
right leg began feeling weak and heavy.  He also had a numb 
sensation just below the left buttock.  He thought that his 
leg was worse now than it had been the first time.  

On examination, he had weakness in all muscle groups of the 
right leg, a bilateral Babinski, and a positive Oppenheim and 
Ganda on the right.  He had sustained clonus of the right 
ankle.  There was an area of anesthesia below the left 
buttock.  A lumbar puncture was negative.  X-rays of the 
lumbar spine were negative.  A civilian neuropsychiatric 
consultation later that month disclosed weakness of the right 
leg, bilateral Babinski, increased deep reflexes in the right 
leg, and sustained clonus in the right ankle.  The impression 
was cord lesion of some type.  A neurological consultation, 
possibly with myelogram, was recommended.  

Later in the month, the veteran was seen by a civilian 
neurosurgical consultant.  The veteran had weakness of all 
movements of the right lower extremity, bilateral Babinski, 
sustained ankle clonus, and increased bilateral patellar 
reflexes.  The impression was that with the history of 
previous recovery of extremity weakness with the present 
pyramidal tract findings and slightly abnormal colloidal gold 
curve, multiple sclerosis was the most probable 
consideration.  In March 1951, the first doctor saw the 
veteran again, and agreed with the diagnosis of multiple 
sclerosis.  X-rays of the lumbar spine were negative.  About 
2 weeks later, a myelography was performed, which was normal.  
The veteran's symptoms persisted.  In June 1951, he was noted 
to seem to walk better but had shown little change in either 
remission or progression.  It was concluded that the veteran 
had multiple sclerosis, a disease characterized by 
exacerbations and spontaneous remissions, and was a chronic, 
progressive disease of the central nervous system.  Although 
the veteran did not have the typical scanning speech and 
nystagmus, he did have positive neurological findings, a 
history of a previous episode in civilian life, with complete 
remission, and a low first zone colloidal gold curve.  It was 
said the condition existed prior to service.  The veteran was 
medically discharged from service in June 1951 due to 
multiple sclerosis, found to have existed prior to service 
and not aggravated by service.  

The veteran was hospitalized from April to May 1955 in a VA 
facility.  He had a spastic gait in the right lower 
extremity, and could not lift the right leg effectively.  
Both lower extremities were weak, worse on the right.  X-rays 
of the spine revealed residual contrast medium probably from 
an earlier myelographic study at the level of the lower 
thorax and lumbosacral regions.  The bones and joints of the 
thoracic and lumbosacral vertebrae were normal.  The 
pertinent diagnosis was multiple sclerosis.  

At the time of admission to a VA hospitalization from October 
1964 to February 1965, the veteran complained of weakness in 
the lower extremities and urinary incontinence worse in the 
last 6 months.  A history of multiple sclerosis since 1951, 
with several subsequent VA hospitalizations mostly for 
urinary incontinence was noted.  He had a spastic scissors 
type gait, poor motor strength in the lower extremities, 
positive Romberg sign, bilateral positive Babinski's, and 
hyperreflexia in the lower extremities. The diagnosis was 
multiple sclerosis.  

In a decision dated in April 1973, the Board denied service 
connection for multiple sclerosis.

Outpatient treatment records from Ryder Memorial Hospital 
dated from June 1993 to June 1994 show that the veteran was 
treated for lower extremity weakness, spasticity, and 
hyperreflexia.  He said he had been diagnosed with multiple 
sclerosis.  Work-up included an magnetic resonance imaging 
(MRI) scan in July 1993, which disclosed a compression 
fracture of T-12 with anterior wedging and loss of stature, 
without herniated nucleus pulposus or compressive myelopathy.  
There was a combination of Schmorl's node and central 
infraction of L2.  It was eventually concluded that the 
veteran had myelopathy, secondary to transverse myelitis 
versus a virus.  It was further concluded that multiple 
sclerosis was unlikely given the static clinical course and 
the MRI findings.  

VA treatment records dated in August 1999 note that the 
veteran had a history of an L2-L3 fracture and right 
monoparesis since about 1950.  He had first been diagnosed 
with multiple sclerosis, but this had been later ruled out.  
He had had bladder and bowel problems since 1960.  He did not 
have any upper extremity weakness.  

In a statement dated in March 2002, H. J. Cases, M.D., wrote 
that the veteran had a severe paraplegia likely secondary to 
transverse myelitis, and it was not likely that he had 
multiple sclerosis.  

On a VA examination in April 2002, the examiner noted that 
the claims file was available for review.  The veteran had a 
past history of paraplegia at the T10 level.  He said he had 
no strength form the waist down, and numbness of the legs.  
He did not have any back pain.  He had been using a 
wheelchair for 7 or 8 years.  On examination, there was 
severe weakness of all muscles of the legs, with strength of 
0/5 in the right leg, and 1/5 in the left leg.  He was taking 
medication due to spasticity.  He had severe muscle atrophy, 
generalized, of the lower extremities and feet.  He had 
absent ankle jerks.  Knee jerks were hyperreflexic.  The 
diagnoses were lumbar fracture and multiple sclerosis.  The 
examiner noted that X-rays of the lumbar spine and a 
myelogram in service had been negative for fracture.  The 
examiner concluded that the fractures shown on the MRI in 
1994 were not related to the injury sustained while in 
service diagnosed as multiple sclerosis.  

A VA chief of spinal cord injury service wrote in a letter 
dated in August 2002 regarding the veteran.  He said that he 
had reviewed the veteran's VA medical records and claims 
folder.  He noted that the enlistment examination did not 
show any abnormal findings or complaints.  When hospitalized 
in service, the veteran walked with a limp and had weakness 
of all muscle groups of the right leg.  He was diagnosed with 
multiple sclerosis, although an MRI in 1993 showed T12 
fracture with combination of Schmorl's node and central 
infarction of L2.  The doctor concluded that there was 
probably a misdiagnosis of multiple sclerosis in 1951, and 
that his symptoms and signs were most likely secondary to 
lumbar fracture, which was not initially properly treated 
with further deterioration of his condition during military 
service.  

A VA aid and attendance examination in October 2002 resulted 
in pertinent diagnoses of status post L4 vertebral fracture, 
spinal cord injury at the lumbar level, and flaccid paralysis 
a late side effect.  

II.  Analysis

The veteran claims service connection for residuals of 
veterbral fracture.  Under the circumstances of this case, 
there has been adequate VA compliance with the notice and 
duty to assist provisions of the law.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

Service connection may be granted for disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service; this 
presumption may only be rebutted by clear and unmistakable 
evidence of pre-existence.  38 U.S.C.A. §§ 1111; 38 C.F.R. 
§ 3.304(b).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  

The medical evidence unequivocally shows that the onset of 
the veteran's disability was prior to service.  In this 
regard, the only injury known to have occurred to the back 
occurred prior to service, and medical evidence attributes 
vertebral fracture to the preservice injury.  

Therefore, it must be determined whether residuals of 
vertebral fracture were aggravated by service.  The evidence 
shows that the veteran was asymptomatic at the time of 
entrance into service in 1950.  A couple of months later he 
began experiencing weakness in the right leg, which persisted 
until his discharge from service several months later, in 
1951.  The evidence shows an increase in severity of the 
condition during service, and there is a presumption of 
aggravation which may only be rebutted by clear and 
unmistakable evidence.  

Over the years, there have been various diagnoses for the 
veteran's condition.  The more recent medical evidence 
discounts the prior diagnosis of multiple sclerosis, and 
doctors today generally attribute his condition to residuals 
of vertebral fracture.  The August 2002 opinion from the VA 
chief of spinal cord injury service, who reviewed the 
veteran's records, noted that the condition deteriorated 
during service.  There is medical evidence to suggest the 
deterioration in the condition during service went beyond 
natural progress of the disorder.  While there is some 
evidence to the contrary, the Board does not find it is clear 
and unmistakable as required to rebut the presumption of 
aggravation.

In sum, while the veteran had residuals of vertebral fracture 
before service, such condition was aggravated by service.  
Accordingly, service connection for residuals of vertebral 
fracture is warranted.  The benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), has been applied in making this 
decision.


ORDER

Service connection for residuals of vertebral fracture is 
granted.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



